



 
BACK-TO-BACK LOAN AGREEMENT


between




NL INDUSTRIES, INC., as Borrower,






and






NLKW HOLDING, LLC, as Lender,
















dated as of


November 14, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Recitals
ARTICLE I Definitions
ARTICLE II The Commitment and Loans
ARTICLE III Taxes  
ARTICLE IV Conditions Precedent
ARTICLE V Representations and Warranties
ARTICLE VI Affirmative Covenants
ARTICLE VII [Reserved]
ARTICLE VIII Events of Default and Remedies
ARTICLE IX Miscellaneous




EXHIBIT A           BACK-TO-BACK PLEDGE AND SECURITY AGREEMENT


EXHIBIT B           BACK-TO-BACK REVOLVING CREDIT LOAN NOTE









--------------------------------------------------------------------------------

BACK-TO-BACK LOAN AGREEMENT


This Back-to-Back Loan Agreement (this "Agreement"), dated as of November 14,
2016, is entered into between NL Industries, Inc., a New Jersey corporation
("NL" or the "Borrower"), and NLKW Holding, LLC, a Delaware limited liability
company ("NLKW" or the "Lender").
 
Recitals
 WHEREAS, on the date hereof, NL transferred to NLKW certain property consisting
of its interest in and to certain Kronos Stock (hereafter defined), pursuant to
an Assignment by Capital Contribution, dated the date hereof, between Borrower
and Lender;
WHEREAS, on the date hereof, Valhi, Inc., a Delaware corporation ("Valhi") has
agreed to advance credit and make loans to the NLKW in an aggregate unpaid
principal amount not exceeding $50 million dollars (the "Loans"), evidenced by
that certain Loan Agreement of even date herewith (as amended, supplemented or
otherwise modified from time to time, the "Loan Agreement") made by NLKW and
payable to the order of Valhi;
WHEREAS, on the date hereof, as security for the Loan from Valhi to NLKW, NLKW
has pledged the Kronos Stock to Valhi pursuant to a Pledge and Security
Agreement (the "Security Agreement") given by NLKW in favor of Valhi to secure
the payment and performance of all of the secured obligations set forth therein;
WHEREAS, NL, as Borrower, desires to enter into a loan transaction with NLKW, as
Lender, for an extension of credit in the same amount as extended by Valhi to
NLKW pursuant to the Loan Agreement, and upon such other terms and conditions
set forth herein; and
WHEREAS, NLKW, as Lender, desires to extend to NL, as Borrower, credit and enter
into this loan transaction upon the terms and conditions contained herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I 


Definitions
1.01 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:


"Affiliate" as to any Person, means any other Person that, directly or
indirectly through one or more intermediaries, is in Control of, is controlled
by, or is under common Control with, such Person.
"Applicable Interest Rate" means the Prime Rate plus one and seven eighth's
percent (1.875%) per annum.
"Back-to-Back Security Agreement" means the Back-to-Back Pledge and Security
Agreement, dated as of the date hereof, made by Borrower in favor of Valhi to
provide further security for the Loan, in the form attached hereto as Exhibit A,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

--------------------------------------------------------------------------------

"Bankruptcy Code":  Title 11 of the United States Code, as amended.
"Back-to-Back Loan" means any Back-to-Back Revolving Credit Loan and
"Back-to-Back Loans" means all outstanding Back-to-Back Revolving Credit Loans
in the aggregate, as the context may require.
"Back-to-Back Loan Documents" means, collectively, this Agreement, the
Back-to-Back Security Agreement, the Back-to-Back Revolving Credit Note and all
other agreements, documents, certificates and instruments executed and delivered
to Lender or Valhi, as the case may be, by Borrower in connection herewith.
"Back-to-Back Revolving Credit Commitment" means the obligation of Lender to
make Back-to-Back Revolving Credit Loans in an aggregate principal amount not to
exceed $50 million, as the same may be increased by the Lender, from time to
time, in its sole discretion.
"Back-to-Back Revolving Credit Loans" means any revolving credit loan made by
Lender under this Agreement, in an aggregate amount not to exceed the
Back-to-Back Revolving Credit Commitment.
"Back-to-Back Revolving Credit Note" means a promissory note of Borrower payable
to Lender, evidencing the aggregate indebtedness of Borrower to Lender from
Back-to-Back Revolving Credit Loans, in the form attached hereto as Exhibit B.
"Business Day" means (a) for all purposes other than as covered by subsection
(b) below, a day other than a Saturday, Sunday or other day on which commercial
banks in Texas are authorized or required by law to close.
"Change of Control" means (a) the Borrower ceasing to own, directly or
indirectly, one hundred percent (100%) of the limited liability company
membership Units of the Lender on a fully diluted basis or (b) Permitted Holders
ceasing to Control the Borrower.
"Closing Date" means the date on which the conditions precedent set forth in
Section 4.01 are satisfied or waived.
"Collateral" has the meaning for such term set forth in the Back-to-Back
Security Agreement.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract, or otherwise. 
"Controlling" and "Controlled" have meanings correlative to Control.
"Default" means any of the events specified in Section 8.01 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 8.01 would, unless cured or waived, become an Event of
Default.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions, and
including any sale and leaseback transaction) of any property (including,
without limitation, any Equity Interests) by any Person (or the granting of any
option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
2

--------------------------------------------------------------------------------

"Environmental Law" means any and all Federal, state, foreign, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other legal requirements
(including common law) as now or may at any time hereafter be in effect, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment or, to the extent relating to exposure to substances that are
harmful or detrimental to the environment, or human health or safety.
"Equity Interests" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership (or profit) interests in a Person (other than a
corporation), securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and any and
all warrants, rights or options to purchase any of the foregoing, whether voting
or nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.
"Event of Default" has the meaning set forth in Section 8.01.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government.
"Hazardous Materials" means (a) any gasoline, petroleum or petroleum products or
by-products, radioactive materials, friable asbestos or asbestos-containing
materials, urea-formaldehyde insulation, polychlorinated biphenyls and radon
gas, and (b) any other chemicals, materials or substances designated, classified
or regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.
"Insolvency Event":  With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction with respect to such Person or
any substantial part of its assets or property in an involuntary case under any
applicable Insolvency Law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its assets or property, or ordering
the winding–up or liquidation of such Person's affairs, and such decree or order
shall remain unstayed and in effect for a period of thirty (30) days, (b) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, (c) the consent by such Person to the entry of
an order for relief in an involuntary case under any Insolvency Law, (d) the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its assets or property, (e) the
making by such Person of any general assignment for the benefit of creditors,
(f) the admission in a legal proceeding of the inability of such Person to pay
its debts generally as they become due, (g) the failure by such Person generally
to pay its debts as they become due, or (h) the taking of action by such Person
in furtherance of any of the foregoing.
3

--------------------------------------------------------------------------------

"Insolvency Laws":  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
"Interest Payment Date" means, prior to the Maturity Date, the last day of each
March, June, September and December (or, if an Event of Default is in existence,
the last day of each calendar month), and the Maturity Date.
"Kronos Stock" means shares of common stock of Kronos Worldwide, Inc., a
Delaware corporation, to be pledged as collateral under the Security Agreement.
"Lien" means any mortgage, pledge, hypothecation, assignment (as security),
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest, or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever having substantially
the same economic effect as any of the foregoing (including any conditional sale
or other title retention agreement and any capital lease).
 "Outstanding Loan Amount" shall have the meaning set forth in Section
8.02(b)(v).
"Material Adverse Effect" means a material adverse effect on or material adverse
change in or to (a) the business, assets, properties, liabilities (actual or
contingent), operations or condition (financial or otherwise) of Borrower, (b)
the validity or enforceability of any Back-to-Back Loan Document, (c) the
perfection or priority of any Lien purported to be created by any Back-to-Back
Loan Document, (d) the rights or remedies of Lender under any Back-to-Back Loan
Document or (e) the ability of Borrower to perform any of its material
obligations under any Back-to-Back Loan Document to which it is a party.
"Maturity Date" means the earlier to occur of December 31, 2023, (b) the date on
which the maturity of the Back-to-Back Loans is accelerated (or deemed
accelerated) hereunder and (c) the Back-to-Back Revolving Credit Commitment is
reduced to zero or terminated.
"Permitted Holders" means (a) Lisa K. Simmons and Serena Simmons Connelly,
(b) members of Ms. Simmons' and Ms. Connelly's families (including their spouse
and/or descendants, whether natural or adopted), (c) any trust established for
the benefit of Ms. Simmons and Ms. Connelly and members of their families and
any trustees and beneficiaries thereof, (d) any Person that is Controlled by any
one or more of the Persons specified in (a) through (c) above, and (e) any group
made up of any two or more of the Persons specified in (a) through (d) above.
"Person" means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.
"Prime Rate" means the fluctuating interest rate per annum in effect from time
to time equal to the base rate on corporate loans as reported as the Prime Rate
in the Money Rates column of The Wall Street Journal or other reliable source.
4

--------------------------------------------------------------------------------

"Related Parties" with respect to any Person, means such Person's Affiliates and
the directors, officers, employees, partners, agents, trustees, administrators,
managers, advisors and representatives of it and its Affiliates.
"Solvent":  With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time:  (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person's debts as such value is established and debts evaluated for
purposes of Section 101(32) of the Bankruptcy Code, (b) the present fair salable
value of the assets and property of such Person in an orderly liquidation of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its assets and property and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person's
assets and property would constitute unreasonably small capital.
"Subsidiary" means any corporation, partnership, limited liability company,
joint venture, trust or estate of or in which more than 50% of (a) the issued
and outstanding capital stock having ordinary voting power to elect a majority
of the board of directors of such corporation (irrespective of whether at the
time capital stock of any other class of such corporation may have voting power
upon the happening of a contingency), (b) the interest in the capital or profits
of such partnership, limited liability company, or joint venture or (c) the
beneficial interest in such trust or estate, is at the time directly or
indirectly owned or controlled through one or more intermediaries, or both, by
such Person.
"Taxes" means any and all present or future income, stamp or other taxes,
levies, imposts, duties, deductions, charges, fees or withholdings imposed,
levied, withheld or assessed by any Governmental Authority, together with any
interest, additions to tax or penalties imposed thereon and with respect
thereto.
ARTICLE II 


The Commitment and Loans
2.01 Back-to-Back Revolving Credit Commitment.
 Subject to the terms and conditions of this Agreement, prior to the Maturity
Date Lender agrees to make Back-to-Back Revolving Credit Loans to Borrower from
time to time in an aggregate principal amount at any one time outstanding not
exceeding the amount of the Back-to-Back Revolving Credit Commitment. Borrower
may use the Back-to-Back Revolving Credit Commitment by borrowing, prepaying the
Back-to-Back Revolving Credit Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof, in each case in increments of
$100,000.
5

--------------------------------------------------------------------------------

2.02 Procedures for Back-to-Back Revolving Credit Borrowing.
Borrower may borrow under the Back-to-Back Revolving Credit Commitments on any
Business Day upon one Business Day notice to Lender. 
2.03 Repayment of Loans; Evidence of Debt.

(a)
Borrower hereby unconditionally promises to pay to Lender in full in cash, to
the extent not previously paid, the then-unpaid principal amount of all
Back-to-Back Revolving Credit Loans on the Maturity Date.

(b)
Lender shall maintain an account or accounts evidencing indebtedness of Borrower
to Lender resulting from each Back-to-Back Revolving Credit Loan, including the
amounts of principal and interest payable and paid to Lender from time to time
under this Agreement.

(c)
Borrower will promptly execute and deliver to Lender a Back-to-Back Revolving
Credit Note evidencing the Back-to-Back Revolving Credit Loans, in the form of
Exhibit B attached to this Agreement.

2.04 Optional Prepayments.
Borrower may at any time and from time to time prepay the Back-to-Back Revolving
Credit Loans, in whole or in part, without premium or penalty.
2.05 Mandatory Prepayments.

(a)
If for any reason the aggregate principal amount of Back-to-Back Revolving
Credit Loans at any time outstanding exceeds the Back-to-Back Revolving Credit
Commitment then in effect, Borrower shall immediately repay Back-to-Back
Revolving Credit Loans in an amount equal to such excess.

(b)
If for any reason the Loans shall become immediately become due and payable
under the Loan Agreement, either pursuant to Section 8.02 of the Loan Agreement
or otherwise, then the Back-to-Back Revolving Credit Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the
Back-to-Back Revolving Credit Note shall become immediately due and payable.

2.06 Interest.

(a)
Each Back-to-Back Revolving Credit Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Applicable Interest Rate.

(b)
If (i) all or any amount of the principal of any Back-to-Back Revolving Credit
Loan is not paid when due (without regard to any applicable grace periods),
whether at the Maturity Date, by acceleration or otherwise, such overdue
principal amount shall bear interest at a rate of interest per annum equal to
the Applicable Interest Rate plus 2% and shall be payable on demand, and (ii) if
all or any portion of any interest on any Back-to-Back Revolving Credit Loan or
other amount payable hereunder shall not be paid when due, whether at the
Maturity Date, by acceleration or otherwise, such overdue interest amount shall
bear interest at a rate per annum equal to the Applicable Interest Rate plus 2%.

6

--------------------------------------------------------------------------------

(c)
Interest on each Back-to-Back Revolving Credit Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein.

2.07 Computation of Interest and Fees.
 All computations of interest accrued and payable shall be made on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed. Interest shall accrue on each Back-to-Back Revolving Credit Loan for
the day on which the Back-to-Back Revolving Credit Loan is made, and shall not
accrue on a Back-to-Back Revolving Credit Loan, or any portion thereof, for the
day on which the Back-to-Back Revolving Credit Loan or such portion is paid. 
ARTICLE III 


Taxes
3.01 Taxes.

(a)
Any and all payments by or on account of any obligation of Borrower hereunder or
under any other Back-to-Back Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes except as required by applicable
law.

(b)
Without limiting the provisions above, Borrower shall timely pay any other Taxes
imposed on it or its property, when due, to the relevant Governmental Authority
in accordance with applicable law.

ARTICLE IV 


Conditions Precedent
4.01 Conditions Precedent to Initial Loans.
The obligation of Lender to make the initial Back-to-Back Revolving Credit Loan
requested to be made by it hereunder is subject to the satisfaction or the
waiver by Lender of the following conditions precedent:

(a)
Lender shall have received this Agreement and the Back-to-Back Revolving Credit
Note, and Valhi shall have received the Back-to-Back Security Agreement, in each
case duly executed and delivered by Borrower.

(b)
Lender shall have received audited consolidated financial statements of Borrower
for the two most recent fiscal years ended prior to the Closing Date and
unaudited interim consolidated financial statements of Borrower for each fiscal
quarter ended after the date of the latest applicable audited financial
statements delivered as to which such financial statements are available.

7

--------------------------------------------------------------------------------

(c)
There shall have occurred no Material Adverse Effect since the date of the last
audited full year financial statement of the Borrower.

(d)
Valhi shall have received the certificates representing the Collateral (if in
certificated form) pledged to Valhi pursuant to the Back-to-Back Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of Borrower and, in the case of
uncertificated Collateral, Valhi shall either have been registered by the issuer
of such uncertificated Collateral as the registered owner, or the issuer of such
uncertificated Collateral shall have agreed in writing to comply with all
instructions from Valhi with respect to the uncertificated Collateral without
further consent from Borrower for so long as this Agreement is in effect.

(e)
Valhi shall have received satisfactory evidence that each document required by
the Back-to-Back Security Agreement or any requirement of law or reasonably
requested by the Valhi to be filed, registered or recorded in order to create in
favor of the Valhi a perfected first priority Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted under this Agreement), including UCC-1
financing statements in such jurisdictions as may be required by the
Back-to-Back Security Agreement or by law or as may be requested by Valhi, shall
be in proper form for filing, registration or recording and shall have been
properly filed, registered or recorded (or provided to Valhi to be properly
filed, registered or recorded, as applicable).

4.02 Conditions Precedent to Each Loan.
The obligation of Lender to make each Back-to-Back Revolving Credit Loan
requested to be made by it hereunder (including, without limitation, its initial
extension of credit), is subject to the satisfaction or the waiver by Lender of
the following conditions precedent:

(a)
Each of the representations and warranties made by Borrower in or pursuant to
the Back-to-Back Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on such earlier date.

(b)
No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the Back-to-Back Revolving Credit Loans requested
to be made on such date.

Each borrowing by Borrower hereunder shall constitute a representation and
warranty by Borrower, as of the date such Back-to-Back Revolving Credit Loan is
made, that the conditions contained in this Article have been satisfied. 
8

--------------------------------------------------------------------------------

ARTICLE V 


Representations and Warranties
To induce Lender to enter into this Agreement and to make the Back-to-Back
Revolving Credit Loans hereunder, Borrower hereby represents and warrants to
Lender that:
5.01 Existence; Compliance with Laws.
Borrower (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation, (b) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to qualify in such jurisdiction would not reasonably be expected to have
a Material Adverse Effect, and (c) to the best of its knowledge, is in
compliance with all legal requirements except to the extent that the failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.02 Power; Authorization; Enforceability.

(a)
Borrower has the power and authority, and the legal right, to own or lease and
operate its property, and to carry on its business as now conducted and as
proposed to be conducted, and to execute, deliver and perform the Back-to-Back
Loan Documents to which it is a party and to obtain Back-to-Back Revolving
Credit Loans hereunder.

(b)
This Agreement constitutes, and each other Back-to-Back Loan Document when
delivered hereunder will constitute, a legal, valid and binding obligation of
Borrower thereto, enforceable against Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.03 No Contravention.
The execution, delivery and performance of this Agreement and the other
Back-to-Back Loan Documents, the borrowing of Back-to-Back Revolving Credit
Loans hereunder and the use of the proceeds thereof will not violate any
contractual obligation of Borrower.
5.04 Financial Statements.

(a)
The audited consolidated balance sheet of Borrower as at December 31, 2015, and
the related consolidated statement of income and of cash flows and equity for
the fiscal year then ended present fairly the consolidated financial condition
of Borrower as at such date, and the consolidated results of their operations
and their consolidated cash flows for the fiscal year then ended, in accordance
with GAAP.

(b)
The unaudited consolidated balance sheet of Borrower as at September 30, 2016,
and the related unaudited consolidated statement of income and of cash flows for
the interim period then ended present fairly the consolidated financial
condition of Borrower as at such date, and the consolidated results of
operations and their consolidated cash flows for the interim period then ended,
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes).

9

--------------------------------------------------------------------------------

5.05 No Material Adverse Effect.
Since September 30, 2016, no development or event has occurred that has had or
could reasonably be expected to have a Material Adverse Effect on Borrower.
5.06 Taxes.
 Borrower has filed all federal, state and other material tax returns that are
required to be filed and has paid all taxes shown thereon to be due, together
with applicable interest and penalties, and all other material taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(except those that are currently being contested in good faith by appropriate
proceedings). 
5.07 Security Documents.
 The Back-to-Back Security Agreement creates in favor of Valhi a legal, valid,
continuing and enforceable security interest in the Collateral, the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
5.08 Solvency.
Borrower is, and after giving effect to the incurrence of all debt and
obligations incurred in connection herewith will be, solvent. 
ARTICLE VI


Affirmative Covenants
So long as Lender has any Back-to-Back Revolving Credit Commitment hereunder, or
any Back-to-Back Revolving Credit Loans or any other amounts payable to Lender
hereunder or under any other Back-to-Back Loan Document have not been paid in
full, Borrower shall:
6.01 Financial Statements.
Furnish to Lender:

(a)
As soon as available, but in any event not later than 90 days after the end of
each fiscal year of Borrower, a copy of the annual audit report of Borrower for
such year including a copy of the audited consolidated balance sheet of Borrower
as at the end of such year and the related audited consolidated statements of
income and of cash flows and equity for the year then ended, together with an
opinion as to such audit report of Borrower's independent certified public
accountants which does not contain a "going concern" or similar qualification or
exception, or qualification arising out of the scope of the audit; and

10

--------------------------------------------------------------------------------

(b)
As soon as available, but in any event not later than 60 days after the end of
each of the first three quarterly periods of each fiscal year of Borrower, the
unaudited consolidated balance sheet of Borrower as at the end of such quarter
and the related unaudited consolidated statements of income and of cash flows
and equity for such quarter and the portion of the fiscal year through the end
of such quarter.

 All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods.
6.02 Notices.
Promptly advise Lender of:

(a)
The occurrence of any Default or Event of Default;

(b)
Any (i) default or event of default under any contract to which Borrower is a
party or (ii) litigation, investigation or proceeding that may exist between
Borrower and any Governmental Authority, in each case that if not cured or if
adversely determined, as the case may be, would reasonably be expected to have a
Material Adverse Effect;

(c)
Any development or event that has had or would reasonably be expected to have a
Material Adverse Effect.

6.03 Maintenance of Existence; Compliance.

(a)
(i) Preserve, renew and maintain in full force and effect its corporate or
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except to the extent that failure to comply therewith would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b)
Comply with all legal requirements except to the extent that failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.04 Maintenance of Property; Insurance.

(a)
Maintain and preserve all of its property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.

(b)
Maintain insurance with respect to its property and business with financially
sound and reputable insurance companies, in such amounts and covering such risks
as are usually insured against by similar companies engaged in the same or a
similar business; provided, however, that Borrower may self-insure to the same
extent as other companies engaged in similar businesses and owning similar
properties to Borrower.

11

--------------------------------------------------------------------------------

6.05 Inspection of Property; Books and Records; Discussions.
 Keep proper books of records and accounts, in which full, true and correct
entries in all material respects and in any event in conformity with GAAP and
all legal requirements shall be made of all dealings and transactions and assets
in relation to its business and activities.
6.06 Use of Proceeds.
Use the proceeds of the Back-to-Back Revolving Credit Loans for its general
corporate purposes.
6.07 [Reserved]
6.08 Further Assurances.
Promptly upon the request of Lender:

(a)
Correct any material defect or error that may be discovered in any Back-to-Back
Loan Document or in the execution, acknowledgement, filing or recordation
thereof; and

(b)
Do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, conveyances, pledge
agreements, mortgages, deeds of trust, trust deeds, assignments, financing
statements and continuations thereof, termination statements, notices of
assignments, transfers, certificates, assurances and other instruments as
Lender, may require from time to time in order to perfect and maintain the
validity, effectiveness and priority of the Liens intended to be created under
the Back-to-Back Security Agreement.

ARTICLE VII 


[Reserved]


ARTICLE VIII 


Events of Default and Remedies
8.01 Events of Default.
Each of the following events or conditions shall constitute an "Event of
Default" (whether it shall be voluntary or involuntary or come about or be
effected by any legal requirement or otherwise):

(a)
Borrower fails to pay either (y) any principal of any Back-to-Back Revolving
Credit Loan when due, whether at stated maturity, by acceleration, by notice of
voluntary prepayment, by mandatory prepayment or otherwise; or (z) any interest
on any Back-to-Back Revolving Credit Loan or any fee or other amount payable
hereunder or under any other Back-to-Back Loan Document when due, and in each
case such failure remains unremedied for a period of 15 Business Days;

12

--------------------------------------------------------------------------------

(b)
Borrower fails to perform or observe, or otherwise breaches any other covenant
in any of the Back-to-Back Loan Documents, and such failure or breach continues
unremedied for a period of 15 Business Days after written notice to Borrower
from Lender;

(c)
any representation, warranty, certification or other statement of fact made or
deemed made by or on behalf of Borrower herein, in any other Back-to-Back Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder proves to have been false or misleading in any material respect on
or as of the date made or deemed made;

(d)
the Back-to-Back Security Agreement ceases for any reason to be valid, binding
and in full force and effect or any Lien created by the Back-to-Back Security
Agreement ceases to be enforceable and of the same effect and priority purported
to be created thereby;

(e)
any Change of Control occurs;

(f)
[Reserved];

(g)
there occurs in the judgment of Lender a Material Adverse Effect;

(h)
an Insolvency Event occurs with respect to Borrower;

(i)
Borrower admits in writing that it is not Solvent or otherwise not able or
willing to perform one or more of its obligations under the Back-to-Back Loan
Documents;

(j)
a final judgment or judgments for the payment of money with respect to Borrower
that is not insured against is entered against Borrower in favor of one or more
Governmental Authorities, such Governmental Authorities undertake any action to
execute on such final judgment or judgments, and the same is not satisfied,
discharged (or provision has not been made for such discharge) or bonded, or a
stay of execution thereof has not been procured, within thirty (30) days from
the date of entry thereof;

(k)
a Governmental Authority takes any action to (i) condemn, seize or appropriate,
or assume custody or control of, all or any substantial part of the property of
Borrower, (ii) displace the management of Borrower or curtail its authority in
the conduct of the business of Borrower, (iii) terminate the activities of
Borrower as contemplated by the Back-to-Back Loan Documents, (iv) consolidate
the Borrower or any other company, or (v) remove, limit or restrict the Borrower
as a borrower of the Back-to-Back Revolving Credit Loan, and in each case such
action is not discontinued or stayed within thirty (30) days;

(l)
any provision of the Back-to-Back Loan Documents, any right or remedy of Lender
or obligation, covenant, agreement or duty of Borrower, or any Lien, security
interest or control granted under or in connection with the Back-to-Back Loan
Documents or Collateral terminates, is declared null and void, ceases to be
valid and effective, ceases to be the legal, valid, binding and enforceable
obligation of Borrower, or the validity, effectiveness, binding nature or
enforceability thereof is contested, challenged, denied or repudiated by
Borrower directly, indirectly, in whole or in part;

13

--------------------------------------------------------------------------------

(m)
Valhi ceases for any reason to have a valid and perfected first priority
security interest in any Collateral, other than as a result of Valhi's actions;
or

(n)
Borrower engages in any conduct or action where Lender's prior consent is
required by any Loan Document and Borrower fails to obtain such consent.

8.02 Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, then:

(a)
if such Event of Default is one specified in subsection (d), (g), (h), (i) (j),
(k) or (l) above with respect to Borrower, the Back-to-Back Revolving Credit
Commitment shall automatically and immediately terminate and the Back-to-Back
Revolving Credit Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Back-to-Back Loan Documents shall
become immediately due and payable;

(b)
the Lender may take any one or more of the following actions:

(i)
Termination of Back-to-Back Revolving Credit Commitments. Lender may, by notice
to Borrower, declare the Back-to-Back Revolving Credit Commitments to be
terminated forthwith, whereupon the Back-to-Back Revolving Credit Commitments
shall immediately terminate;

(ii)
Amounts Due and Owing.  Lender may, by notice to Borrower, declare the
Back-to-Back Revolving Credit Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Back-to-Back Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable;

(iii)
[Reserved];

(iv)
Completion, Delivery of Documents.  Lender may obtain physical possession of all
Records of Borrower.  Borrower shall deliver to Lender such assignments and
other documents with respect to the Collateral as Lender shall request.

(v)
[Reserved]

(vi)
Equitable Remedies.  Lender shall be entitled to seek an injunction, an order of
specific performance or other equitable relief to compel Borrower to fulfill any
of its obligations as set forth in the Back-to-Back Loan Documents, if Borrower
fails or refuses to perform its obligations as set forth herein or therein.

(c)
all rights and remedies of Lender are cumulative and may be exercised singly or
concurrently.  The failure to exercise any right or remedy will not be a waiver
of such right or remedy.  Such rights and remedies may be enforced without prior
judicial process or hearing.  Borrower agrees that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm's length.  Borrower hereby expressly
waives any defenses Borrower might have to require Lender to enforce its rights
by judicial process or otherwise arising from the use of nonjudicial process,
disposition of any or all of the Collateral, or any other election of remedies.

14

--------------------------------------------------------------------------------

ARTICLE IX 


Miscellaneous
9.01 Notices.
(a) All notices and other communications provided for herein shall be made as
follows:

(i)
If to Borrower at Three Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas,
Texas 75240, Attention General Counsel.

(ii)
If to Lender at Three Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas,
Texas 75240, Attention General Counsel.

(b)
Any notice or demand required by any Back-to-Back Loan Document shall be deemed
to have been given and received on the earlier of (i) when the notice or demand
is actually received by the recipient or (ii) 72 hours after the notice is
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to the recipient.

9.02 Amendments and Waivers.

(a)
No failure to exercise and no delay in exercising, on the part of Lender, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. No waiver of any
provision of any Back-to-Back Loan Document or consent to any departure by
Borrower therefrom shall in any event be effective unless the same shall comply
with paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Back-to-Back
Revolving Credit Loan shall not be construed as a waiver of any Default,
regardless of whether Lender may have had notice or knowledge of such Default at
the time.

(b)
Neither this Agreement nor any other Back-to-Back Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by Borrower and Lender.

9.03 Expenses; Indemnity; Damage Waiver.

(a)
Borrower agrees to indemnify and hold harmless Lender and each of its Related
Parties (each, an "Indemnified Party") from and against, any and all claims,
damages, losses, liabilities and related expenses (including the reasonable
fees, charges and expenses of any counsel for any Indemnified Party), incurred
by any Indemnified Party or any of its Related Parties arising out of, in
connection with, or by reason of:

15

--------------------------------------------------------------------------------

(i)
the execution or delivery of any Back-to-Back Loan Document or any agreement or
instrument contemplated in any Back-to-Back Loan Document, the performance by
the parties thereto of their respective obligations under any Back-to-Back Loan
Document or the consummation of the transactions contemplated by the
Back-to-Back Loan Documents; 

(ii)
any Back-to-Back Revolving Credit Loan or the actual or proposed use of the
proceeds therefrom

(iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Liability related to Borrower or any of its
Subsidiaries in any way; or

(iv)
any actual or prospective claim, investigation, litigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Borrower, and regardless of
whether any Indemnified Party is a party thereto;

(b)
Borrower agrees, to the fullest extent permitted by applicable law, not to
assert, and hereby waives, any claim against any Indemnified Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits or anticipated savings), as
opposed to actual or direct damages, resulting from this Agreement or any other
Back-to-Back Loan Document or arising out of such Indemnified Party's activities
in connection herewith or therewith (whether before or after the Closing Date).

(c)
All amounts due hereunder shall be payable promptly after demand is made for
payment by Lender.

(d)
Borrower agrees that it will not settle, compromise or consent to the entry of
any judgment in any pending or threatened claim, action or proceeding in respect
of which indemnification or contribution could be sought hereunder (whether or
not any Indemnified Party is an actual or potential party to such claim, action
or proceeding) without the prior consent of the applicable Indemnified Party,
unless such settlement, compromise or consent includes an unconditional release
of such Indemnified Party from all liability arising out of such claim, action
or proceeding.

9.04 Successors and Assigns.
 The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior consent of Lender (and any
attempted assignment or transfer by Borrower without such consent shall be null
and void). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
16

--------------------------------------------------------------------------------

9.05 Survival.
All covenants, agreements, representations and warranties made by Borrower in
the Back-to-Back Loan Documents shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of the
Back-to-Back Loan Documents and the making of any Back-to-Back Revolving Credit
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Lender may have notice or knowledge of any Event
of Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of, or any accrued interest on, any Back-to-Back Revolving Credit Loan
or any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Back-to-Back Revolving Credit Commitment has not
expired or terminated.
 9.06 Counterparts; Integration; Effectiveness.
 This Agreement and any amendments, waivers, consents or supplements hereto may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Back-to-Back Loan Documents constitute the entire contract among the parties
with respect to the subject matter hereof and supersede all previous agreements
and understandings, oral or written, with respect to the subject matter hereof. 
9.07 Severability; Reformation.
If any term or provision of any Back-to-Back Loan Document is determined to be
invalid, illegal or unenforceable under applicable law, such invalidity,
illegality or unenforceability shall not affect any other term or provision
hereof or thereof or invalidate or render unenforceable such term or provision
in any other jurisdiction; and this Agreement shall, to the fullest extent
lawful, be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of a provision, had never been contained herein, and such
provision or part reformed so that it would be valid, legal and enforceable to
the maximum extent possible. Without limiting the foregoing, if any provision
(or part of provision) contained in this Agreement shall for any reason be held
to be excessively broad as to duration, activity or subject, it shall be
construed by limiting and reducing it, so as to be enforceable to the fullest
extent compatible with then existing applicable law.
9.08 Governing Law; Jurisdiction; Consent to Service of Process.
 This Agreement and the other Back-to-Back Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Back-to-Back Loan Document (except, as to any other Back-to-Back Loan Document,
as expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the laws of the
State of Texas, without regard to conflicts of laws principles thereof.
17

--------------------------------------------------------------------------------

 9.09 Headings.
The headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
18

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.






NL INDUSTRIES, INC.
as Borrower




By /s/ Gregory M. Swalwell                    
Gregory M. Swalwell,
Executive Vice President and
Chief Financial Officer








NLKW HOLDING, LLC
as Lender




By /s/ Robert D. Graham                
Robert D. Graham,
Chief Executive Officer


19

--------------------------------------------------------------------------------